DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kamakari et al (Pub. No: US 20170085382 A1) in view of Takahashi et al (Pub. No: US 20080178008 A1).
Regarding claim 1, Kamakari et al discloses a control system (figs. 1-2 ; a method of biometric authentication) comprising: a first control means (processor 124 B; receiving a registration input: the registration input may include a first biometric template of a user where the first biometric template may be representative of unique features of a biometric characteristic of the user; paragraph 0038, 0081)  configured to cause to display a message  (the user device 102 can display a message) for prompting a user to enter information (the communication units 126 may be configured to transmit and receive data to and from one or more of the user device 102 and the authentication server 140; in addition, the authentication service may include a registration process and an authentication process; the registration ciphertext including an encryption of the medical and biological information may be registered in the database of an entity such as a hospital, a research facility, a university, an administrative organization, a government institution; paragraph 0067, 0097, 0170) necessary to verify (a proximity verification verifies a proximity relationship between a proximity ciphertext and a registration proximity ciphertext using a proximity relational secret key; paragraph 0051, 0129) using a verification method (a proximity verification method; verification algorithm; a first verification key assigned to the user device and a second verification key assigned to the one of the plurality of authentication servers; paragraph 0070-0071, 0077, 0097-0098, 0160, 0170, 0175) corresponding to a service (the authentication service may include a registration process and an authentication; paragraph 0170; KeyGen represents a key generation algorithm; EncX represents a first encryption algorithm; EncY represents a second encryption algorithm; Verify represents a verification algorithm; paragraph 0239, 00015); and a second control means (a processor performs or controls performance of the method 300; in addition, the user device 102 may include a processor (processor 124A of fig. 1) that is configured to execute computer instructions to perform or control performance of the control method 400; paragraph 0193, 0197 ) configured to transmit (communicating to a user device from one of a plurality of authentication servers and authentication signal indicative) a one-time password (the identity of the user 206 may be authenticated) to a predetermined registered user when a predetermined requirement (the authentication service may include a registration process and an authentication process) related to the verification method is met (the biometric system 200 authentication of a user 206 may be performed by the authentication server 140; furthermore, the registration process may include obtaining information and data from the user 206 that may be used in the authentication process; the authentication process may occur later in time ; the identity of the user 206 may be authenticated  by discovering linearity between a first linearity ciphertext and a second linearity ciphertext and detecting the proximity between a first proximity ciphertext and a second proximity ciphertext; paragraph 0170-0172,  0129, 0168).
However, Kamakari et al does not specifically disclose the features of identifying a verification method that is included in the registration scenario.
On the other hand, Takahashi et al, from the same field of endeavor, discloses the features of a user authentication system that uses biometric data captures biometric data from a user during enrollment, and extracts and enrolls information called features (paragraph 0005, 0009-0010). The client captures user’s biometric data during authentication to extract features, and transmits them to the authentication server. The authentication server in the biometric authentication system that authenticates users based on biometric data captured by the authentication terminal (paragraph 0011). The authentication terminal converts user's biometric data newly captured by a conversion parameter to create matching information, and transmits it to the authentication server (paragraph 0045-0049). The authentication server matches the matching information with the template to determine whether the user is a principal (paragraph 0012-0014, 0028-0029). The authentication server verifies that the authentication terminal knows the conversion parameter, using conversion parameter verification information. Furthermore, the enrollment terminal creates an electronic signature by the signature function 106 for user ID 122, template 151, and conversion parameter verification information 152, and puts together these data to create user enrollment data 150 and transmit it to the authentication sever (paragraph 0033, 0037, 0040-0042). It is shown above that Takahashi et al discloses the features of transmitting information for identifying (verifying the identity of a user) a user (customer), for instance, an ID number. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Takahashi to the communication system of Kamakari in order to provide an enrollment terminal in the biometric authentication system that authenticates users based on biometric data. 
Regarding claim 2, Kamakari et al discloses a control system (figs. 1-2 ; a method of biometric authentication) comprising: causing to display a message for prompting a user to enter information (the communication units 126 may be configured to transmit and receive data to and from one or more of the user device 102 and the authentication server 140; in addition, the authentication service may include a registration process and an authentication process; paragraph 0067, 0097, 0170) necessary to verify using a verification method (a proximity verification verifies a proximity relationship between a proximity ciphertext and a registration proximity ciphertext using a proximity relational secret key; paragraph 0051, 0129)  corresponding to a service (the authentication service may include a registration process and an authentication; paragraph 0170; KeyGen represents a key generation algorithm; EncX represents a first encryption algorithm; EncY represents a second encryption algorithm; Verify represents a verification algorithm; paragraph 0239, 00015); and transmitting (communicating to a user device from one of a plurality of authentication servers and authentication signal indicative) a one-time password (the identity of the user 206 may be authenticated) to a predetermined registered user when a predetermined requirement related to the verification method is met (the biometric system 200 authentication of a user 206 may be performed by the authentication server 140; furthermore, the registration process may include obtaining information and data from the user 206 that may be used in the authentication process; the authentication process may occur later in time ; the identity of the user 206 may be authenticated  by discovering linearity between a first linearity ciphertext and a second linearity ciphertext and detecting the proximity between a first proximity ciphertext and a second proximity ciphertext; paragraph 0170-0172,  0129, 0168).
However, Kamakari et al does not specifically disclose the features of identifying a verification method that is included in the registration scenario.
On the other hand, Takahashi et al, from the same field of endeavor, discloses the features of a user authentication system that uses biometric data captures biometric data from a user during enrollment, and extracts and enrolls information called features (paragraph 0005, 0009-0010). The client captures user’s biometric data during authentication to extract features, and transmits them to the authentication server. The authentication server in the biometric authentication system that authenticates users based on biometric data captured by the authentication terminal (paragraph 0011). The authentication terminal converts user's biometric data newly captured by a conversion parameter to create matching information, and transmits it to the authentication server (paragraph 0045-0049). The authentication server matches the matching information with the template to determine whether the user is a principal (paragraph 0012-0014, 0028-0029). The authentication server verifies that the authentication terminal knows the conversion parameter, using conversion parameter verification information. Furthermore, the enrollment terminal creates an electronic signature by the signature function 106 for user ID 122, template 151, and conversion parameter verification information 152, and puts together these data to create user enrollment data 150 and transmit it to the authentication sever (paragraph 0033, 0037, 0040-0042). It is shown above that Takahashi et al discloses the features of transmitting information for identifying (verifying the identity of a user) a user (customer), for instance, an ID number. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Takahashi to the communication system of Kamakari in order to provide an enrollment terminal in the biometric authentication system that authenticates users based on biometric data. 
	Regarding claim 3, Kamakari et al discloses a non-transitory computer-readable recording medium storing a program for causing a computer (figs. 1-2 ; a method of biometric authentication) to execute functions as: a first control means (processor 124 B; receiving a registration input: the registration input may include a first biometric template of a user where the first biometric template may be representative of unique features of a biometric characteristic of the user; paragraph 0038, 0081) configured to cause to display a message for prompting a user to enter information (the communication units 126 may be configured to transmit and receive data to and from one or more of the user device 102 and the authentication server 140; in addition, the authentication service may include a registration process and an authentication process; paragraph 0067, 0097, 0170) necessary to verify using a verification method (verification algorithm; a first verification key assigned to the user device and a second verification key assigned to the one of the plurality of authentication servers; paragraph 0070-0071, 0077, 0097-0098, 0160, 0170, 0175) corresponding to a service (the authentication service may include a registration process and an authentication; paragraph 0170; KeyGen represents a key generation algorithm; EncX represents a first encryption algorithm; EncY represents a second encryption algorithm; Verify represents a verification algorithm; paragraph 0239, 00015); and a second control means (a processor performs or controls performance of the method 300; in addition, the user device 102 may include a processor (processor 124A of fig. 1) that is configured to execute computer instructions to perform or control performance of the control method 400; paragraph 0193, 0197 ) configured to transmit (communicating to a user device from one of a plurality of authentication servers and authentication signal indicative) a one-time password (the identity of the user 206 may be authenticated) to a predetermined registered user when a predetermined requirement related to the verification method is met (the biometric system 200 authentication of a user 206 may be performed by the authentication server 140; furthermore, the registration process may include obtaining information and data from the user 206 that may be used in the authentication process; the authentication process may occur later in time ; the identity of the user 206 may be authenticated  by discovering linearity between a first linearity ciphertext and a second linearity ciphertext and detecting the proximity between a first proximity ciphertext and a second proximity ciphertext; paragraph 0170-0172,  0129, 0168). 
However, Kamakari et al does not specifically disclose the features of identifying a verification method that is included in the registration scenario.   
On the other hand, Takahashi et al, from the same field of endeavor, discloses the features of a user authentication system that uses biometric data captures biometric data from a user during enrollment, and extracts and enrolls information called features (paragraph 0005, 0009-0010). The client captures user’s biometric data during authentication to extract features, and transmits them to the authentication server. The authentication server in the biometric authentication system that authenticates users based on biometric data captured by the authentication terminal (paragraph 0011). The authentication terminal converts user's biometric data newly captured by a conversion parameter to create matching information, and transmits it to the authentication server (paragraph 0045-0049). The authentication server matches the matching information with the template to determine whether the user is a principal (paragraph 0012-0014, 0028-0029). The authentication server verifies that the authentication terminal knows the conversion parameter, using conversion parameter verification information. Furthermore, the enrollment terminal creates an electronic signature by the signature function 106 for user ID 122, template 151, and conversion parameter verification information 152, and puts together these data to create user enrollment data 150 and transmit it to the authentication sever (paragraph 0033, 0037, 0040-0042). It is shown above that Takahashi et al discloses the features of transmitting information for identifying (verifying the identity of a user) a user (customer), for instance, an ID number. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Takahashi to the communication system of Kamakari in order to provide an enrollment terminal in the biometric authentication system that authenticates users based on biometric data. 
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641